DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Introduction
Claims 1-10 are pending.  Claims 1-3 and 6-10 have been examined in this Office action.  Claims 4 and 5 have been withdrawn.  
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/13/2021 has been entered.
 Examiner’s Note
Examiner has cited particular paragraphs / columns and line numbers or figures in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are 
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “checking device” in claims 8 and 9.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites that the one or more actions reduce a risk of a possible collision, but claim 7 recites that the one or more actions cause a collision.  Therefore, claim 7 is indefinite since it recites that the one or more actions include collisions, which does not reduce the risk of a collision as recited in claim 1.  Claim 7 is interpreted as the two actions involving collisions are not included in the group of actions that the one or more actions are selected from.  The Office recommends changing claim 1 to read “to reduce a risk of a possible unintended collision” or something similar.  
In claims 8 and 9, claim limitation “checking device” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. There 
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 

Claim 9 recites the limitation "a motor vehicle" in the 4th line.  There is insufficient antecedent basis for this limitation in the claim.  It is indefinite if this is a new limitation or intended to refer back to a previous recitation. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3 and 6-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over German Patent Application Publication DE102015209976 to Kleebaur et al. in view of U.S. Patent Application Publication 2005/0222724 to Isono et al. and U.S. Patent Application Publication 2008/0074247 to Plantamura.  
As per claim 1, Kleebaur discloses a method comprising:
prior to and during a driverlessly guided trip of a motor vehicle on an inclined ramp of a parking lot, conducting a test to determine whether one or more motor vehicle components to be used for the driverlessly guided trip are functioning properly (Kleebaur; At least paragraph(s) 12, 13, 15, 31, 42, and 45; prior to and during driverless parking operations, including incline ramps, a safety check is performed); and

Kleebaur discloses executing control of one or more actions, but does not explicitly disclose the one or more actions per fault or diminished functionality.  However, this feature is taught by Plantamura (Plantamura; At least paragraph(s) 29, 35, 42, 50, and 51, and figure 2).  At the time of filing, it would have been obvious to one of ordinary skill in the art to have incorporated the teachings of Plantamura into the invention of Kleebaur with the motivation of using a known technique to improve a similar device in the same way with predictable results.  Assigning specific actions to each fault or diminished functionality would ensure that the response taken is the most appropriate action and implemented quickly in order to reduce the risk of damage to the vehicle or surrounding environment similar to that discussed in paragraph(s) 38-40 of Plantamura.
Kleebaur does not explicitly disclose wherein the one or more actions per fault or diminished functionality is controlled even if no fault or diminished functionality is present but there is a probability that the fault or diminished functionality will occur.
However, the above features are taught by Isono (Isono; At least paragraph(s) 17, 18, 23, and 27-31).  At the time of filing, it would have been obvious to one of ordinary skill in the art to have incorporated the teachings of Isono into the invention of 
As per claim 2, Kleebaur discloses wherein the one or more actions is planned before the motor vehicle travels on the ramp or during or after the conducting of the test (Kleebaur; At least paragraph(s) 46; the system must be programmed before operation).
As per claim 3, Kleebaur discloses wherein: the one or more motor vehicle components includes a vehicle electrical system of the motor vehicle (Kleebaur; At least paragraph(s) 15, 25, 44, 77, and 82);
the test includes measuring at least one electrical variable of the vehicle electrical system (Kleebaur; At least paragraph(s) 15, 25, 44, 77, and 82); 
the control is executed in response to the detection of the fault (Kleebaur; At least paragraph(s) 15, 25, 44, 77, and 82); and
the fault is detected based on the measured at least one electrical variable being outside of a predetermined electrical variable range (Kleebaur; At least paragraph(s) 15, 25, 44, 77, and 82).
As per claim 6, Kleebaur discloses wherein the detection occurs prior to an anticipated traveling of the vehicle on the ramp, and the one or more actions includes controlling the driverless guidance of the vehicle in a manner by which the vehicle does not execute the anticipated traveling on the ramp (Kleebaur; At least paragraph(s) 13, 31, 70).
As per claim 7, Kleebaur discloses wherein the one or more actions are each selected from the following group of actions:
braking the motor vehicle;
stopping the motor vehicle;
driverlessly guiding the motor vehicle such that the motor vehicle collides with an infrastructure element of the parking lot;
adjusting a steering of the motor vehicle such that the motor vehicle is brought onto a collision course with an infrastructure element of the parking lot;
sending a message, over a wireless communications network to one or more users of the parking lot, a parking lot administrative system of the parking lot, or both the one or more  users and the administrative system, that a problem exists; and
outputting one or more warning signals (Kleebaur; At least paragraph(s) 6, 12, 46, and 72).
As per claims 8-10, Kleebaur, in view of Isono and Plantamura, discloses the device, vehicle, and storage medium (which must be present to store the instruction for controlling the device) in at least paragraph(s) 37, 41, and 50 for performing the method of claim 1.  Therefore, claims 8-10 are rejected using the same citations and reasoning as applied to claim 1.  
Claim Rejections - 35 USC § 103
In light of compact prosecution, an alternate interpretation and rejection is provided below.  
Claim(s) 1-3 and 7-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 2008/0074247 to Plantamura in view of U.S. Patent Application Publication 2005/0222724 to Isono et al.  
As per claim 1, Plantamura discloses a method comprising:
prior to and during a driverlessly guided trip of a motor vehicle on an inclined ramp of a parking lot, conducting a test to determine whether one or more motor vehicle components to be used for the driverlessly guided trip are functioning properly (Plantamura; At least paragraph(s) 25 and 49-51; the systems of a vehicle, which can be controlled automatically, are continuously monitored and, thus, would be tested prior to and during travel on an inclined ramp of a parking lot); and
in response to detection, as a result of the conducted test, of a fault in, or a diminished functionality, relative to a reference functionality value, of one of the one or more motor vehicle components, executing a control of one or more actions per fault or diminished functionality to reduce a risk of a possible collision of the motor vehicle with an object due to the faulty or functionally diminished motor vehicle component (Plantamura; At least paragraph(s) 28, 29, 35, 42, 50, and 51, and figure 2),
Plantamura does not explicitly disclose wherein the one or more actions per fault or diminished functionality is controlled even if no fault or diminished functionality is present but there is a probability that the fault or diminished functionality will occur.

As per claim 2, Plantamura discloses wherein the one or more actions is planned before the motor vehicle travels on the ramp or during or after the conducting of the test (Plantamura; At least paragraph(s) 29).
As per claim 3, Plantamura discloses wherein: the one or more motor vehicle components includes a vehicle electrical system of the motor vehicle (Plantamura; At least paragraph(s) 26; a current sensor is used, thus, testing an electrical system);
the test includes measuring at least one electrical variable of the vehicle electrical system (Plantamura; At least paragraph(s) 26); 
the control is executed in response to the detection of the fault (Plantamura; At least paragraph(s) 26 and 29); and

As per claim 7, Plantamura discloses wherein the one or more actions are each selected from the following group of actions:
braking the motor vehicle;
stopping the motor vehicle;
driverlessly guiding the motor vehicle such that the motor vehicle collides with an infrastructure element of the parking lot;
adjusting a steering of the motor vehicle such that the motor vehicle is brought onto a collision course with an infrastructure element of the parking lot;
sending a message, over a wireless communications network to one or more users of the parking lot, a parking lot administrative system of the parking lot, or both the one or more  users and the administrative system, that a problem exists; and
outputting one or more warning signals (Plantamura; At least paragraph(s) 29 and 50).
As per claims 8-10, Plantamura, in view of Isono, discloses the device, vehicle, and storage medium in at least paragraph(s) 24 and 50, and figure 3 for performing the method of claim 1.  Therefore, claims 8-10 are rejected using the same citations and reasoning as applied to claim 1.
Response to Arguments
Applicant’s arguments, see page 6, filed 01/13/2021, with respect to 35 U.S.C. 112(b) rejection of claim 3 have been fully considered and are persuasive.  The 35 U.S.C. 112(b) rejection of claim 3 has been withdrawn. 
Applicant's arguments, see page 6, filed 01/13/2021, with respect to 35 U.S.C. 112(b) rejection of claim 7 have been fully considered but they are not persuasive. There is nothing in the claims about being controlled versus uncontrolled.  Claim 1 states to reduce a risk of a possible collision with an object, whereas, claim 7 states causing the vehicle to collide with an object, directly contradicting claim 1.  Therefore, the scope of the claim is indefinite.  
Applicant's arguments, see page 6, filed 01/13/2021, with respect to 35 U.S.C. 112(b) rejection of claims 8 and 9 have been fully considered but they are not persuasive.  The amended term “checking device” is still a generic placeholder and the specification does not provide an adequate description of what the structure of this device is.  
Applicant's arguments, see page 6, filed 01/13/2021, with respect to 35 U.S.C. 112(b) rejection regarding lack of antecedent basis in claim 9 have been fully considered but they are not persuasive.  There appears to be no arguments or amendments presented with respect to this rejection.  
Applicant's arguments, see pages 6-7, filed 01/13/2021, with respect to 35 U.S.C. 103 rejection of claims 1-3 and 6-10 have been fully considered but they are not persuasive or are moot.  With respect to Applicant's arguments that the combination of Kleebaur and Isono does not teach the limitations and is only combined with hindsight 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.  The prior art shows the state of the art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID P MERLINO whose telephone number is (571)272-8362.  The examiner can normally be reached on M-Th 5:30am-2:30pm F 5:30-11:30 am EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski can be reached on 571-272-2706.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/David P. Merlino/Primary Examiner, Art Unit 3669